This cause coming on to be heard on the return of the alternative writ of mandamus heretofore issued herein, and no answer having been made by respondent, the court finds the facts to be as set forth in the petition, and that relator is entitled to have the writ made peremptory.
It is therefore ordered that a peremptory writ of mandamus issue against the respondent, H.H. Myers, Treasurer of Washington county, Ohio, for the performance of the acts hereinbefore alternatively ordered, and that immediately upon the service of this writ he act accordingly and proceed to collect the first half of the 1938 annual and maintenance assessments of relator, Muskingum Watershed Conservancy District, against the village of Beverly, a public corporation in Washington county, Ohio, in the following amounts:
  1st 1/2 1938     1st 1/2 1938     Total due including Annual levy     Maintenance as-        10% penalty sessment $118.62           $39.54               $173.98
together with interest, and report and pay the same to relator. *Page 201 
It is further ordered that the respondent pay the costs herein taxed at $. . . ., for which execution is awarded.
Writ allowed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and WILLIAMS, JJ., concur.
TURNER, J., not participating.